1    MARK WRAY, #4425
2    mwray@markwraylaw.com
     LAW OFFICES OF MARK WRAY
3    608 Lander Street
4
     Reno, Nevada 89509
     (775) 348-8877
5    (775) 348-8351 fax
     Attorneys for Plaintiffs
6
     SUZETTE COLE, THOMAS POTTER,
7    MARK WRAY, and CHERRY PATCH LLC
8
9                                UNITED STATES DISTRICT COURT
10
                                     DISTRICT OF NEVADA
11
12   SUZETTE COLE, THOMAS POTTER,
13   and MARK WRAY, as Trustees of
     Moundhouse – 2000 Trust; CHERRY
14   PATCH LLC, a Nevada limited liability
     company,                                       Case No. 2:18-cv-01492-RFB-GWF
15
                   Plaintiffs,
16                                                  STIPULATION AND ORDER FOR
            vs.                                     DISMISSAL WITH PREJUDICE
17                                                  PURSUANT TO FRCP 41(a)(1)(A)(ii)
     NYE COUNTY; NYE COUNTY
18   LICENSING BOARD; DAN
     SCHINHOFEN (in his personal and
19   official capacity as a member of the Nye
     County Licensing Board); ANDREW
20   BORASKY (in his personal and official
     capacity as member of the Nye County
21   Licensing Board); JANE DOE; and
22   JOHN ROE,

23                 Defendants.

24
25         Plaintiffs Suzette Cole, Thomas Potter, and Mark Wray, as Trustees of
26   Moundhouse – 2000 Trust and Cherry Patch LLC, by and through their attorney, Mark
27   Wray, and Defendants Nye County, Nye County Licensing Board, Dan Schinhofen, and
28   Andrew Borasky, by and through their attorney, Rebecca Bruch of Erickson Thorpe &


                                                1
 1   Swainston, Ltd., hereby stipulate that this case be dismissed, with prejudice, with each
 2   party to bear its own fees and costs.
 3
 4
            DATED: February 8, 2019            LAW OFFICES OF MARK WRAY
 5
 6
                                               By:____/s/ Mark Wray______________
 7                                                   MARK WRAY
                                               Attorney for Plaintiffs
 8
                                               SUZETTE COLE, THOMAS POTTER, and
 9                                             MARK WRAY, as Trustees of Moundhouse –
                                               2000 Trust and CHERRY PATCH LLC
10
11
            DATED: February 8, 2019            ERICKSON THORPE & SWAINSTON, LTD.
12
13
                                               By:____/s/ Rebecca Bruch ________
14                                                    REBECCA BRUCH, #7289
15                                             99 W. Arroyo St.
                                               Reno, Nevada 89505
16                                             (775) 786-3930
17                                             Attorneys for Defendants
                                               NYE COUNTY, NYE COUNTY LICENSING
18                                             BOARD, DAN SCHINHOFEN and ANDREW
19                                             BORASKY
20
21                                            ORDER

22          The parties having stipulated,
23
            IT IS SO ORDERED.
24
                                               _______________________________
25                                  ________________________________
                                            UNITED STATES DISTRICT/
                                    RICHARDMAGISTRATE
                                             F. BOULWARE,   II
                                                         JUDGE
26                                  UNITED STATES DISTRICT JUDGE
27
                                    DATED this 11th day of February, 2019.
28                                             DATED:________________________


                                                  2
